DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  since claim 6 depends from claim 1, the limitations “an insulation resistance”, line 6, and “a system branch”, line 12 are a duplicant positive recitation for the limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since claim 6 depends from claim 1, it does not further limit the limitation “determining an insulation resistance”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackl et al (U.S. Pub No. 2017/0227593).
                            
    PNG
    media_image1.png
    478
    726
    media_image1.png
    Greyscale

Regarding claim 1, Hackl et al disclose [see Fig. 1 above] a method for determining an insulation resistance (insulation resistance Riso) of a power supply system (power supply system 2) whose active parts are ungrounded [see paragraph [0070] where the system 2 is a ungrounded three-phase system] and which is supplied via a converter (converter system 6) operated grounded and equipped with controlled power semiconductor switches [not numbered but shown below items L1, L2 and L3 and above item 4] the method comprising the iso) of the ungrounded power supply system (2), detecting the measuring voltage [via measuring device 34] in the ungrounded power supply system (2), detecting a measuring current [via measuring device 32] which is flowing in the un-grounded power supply system (2) via the insulation resistance (Riso) because of the measuring voltage, determining the insulation resistance (Riso) by assessing the measuring current [via insulation monitoring device 12].
Regarding claim 5, Hackl et al disclose wherein an application in which the converter (6) is configured as an inverter or as a rectifier or as a frequency converter.
Regarding claim 6, Hackl et al disclose a method for locating insulation faults in a branched power supply system (2) whose active parts are ungrounded [see paragraph [0070] where the system 2 is a ungrounded three-phase system] and which is supplied via a converter (converter system 6) operated grounded and equipped with controlled power semiconductor switches [not numbered but shown below items L1, L2 and L3 and above item 4], the method comprising the features of a method for determining an insulation resistance (insulation resistance Riso) according to claim 1, the method further comprising the steps of: detecting a residual current [via measuring device 32] caused by the measuring voltage in a system branch (subsystem 4) to be monitored in the ungrounded power supply system (2) by means of a residual current measuring device (measuring device 32), assessing the residual current to detect a system branch (4) exhibiting an insulation fault [via disconnection 20].

.
Conclusion
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2, the primary reason for the allowance of the claim is due to the common-mode voltage is generated by generating pulse patterns for controlling the power semiconductor switches. Since claims 3-4 depend from claim 2, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hackl (U.S. Pub. No. 2021/0263093) - A monitoring device and a method for monitoring an insulation resistance for an ungrounded electric system includes a liquid cooling operated to ground and having refrigerant flowing in tubes.
Schaefer et al (U.S. Pub. No. 2021/0165026) - A circuit arrangement having an active measuring voltage for determining an insulation resistance or a complex-valued insulation impedance of an ungrounded power supply system (12) against ground potential.
Geiss et al (U.S. Patent No. 11,009,539) - The invention relates to a device and a method for insulation monitoring including identification of a faulty outer conductor in a three-phase ungrounded power supply system.
Broeckmann et al (U.S. Patent No. 9,632,131) - A method for monitoring and measuring an insulation resistance in ungrounded and grounded power supply systems includes the method steps of generating a periodic measuring signal, coupling in the measuring signal between active conductors of the power supply system to be monitored and ground, and detecting and evaluating measured values of the measuring signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858